Citation Nr: 1526550	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  14-06 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial compensable evaluation for left wrist scar, residual of ganglion cyst excision.

2.  Entitlement to service connection for degenerative joint disease of the left wrist.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel




INTRODUCTION

The Veteran served on active duty with the United States Army from June 1968 to June 1971. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which granted service connection for left wrist scar, residual of ganglion cyst excision, and assigned a noncompensable evaluation effective January 11, 2012, and denied service connection for degenerative joint disease of the left wrist.   

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and Veterans Benefits Management System (VBMS) systems to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regarding the Veteran's claim for a compensable evaluation for his service-connected left wrist scar, residual of ganglion cyst excision, the Veteran underwent a VA examination in March 2012, where the examiner found that the Veteran had a scar related to a 1970 in-service ganglion cyst excision.  The examiner found that the scar was not painful and/or unstable, and the total area was not greater than 39 square centimeters.  The Veteran, in both his notice of disagreement (NOD) in June 2012 and his VA Form 9 in February 2014, indicated that the scar from having the ganglion cyst removed did cause him pain.  In light of the Veteran's allegations of worsening of his condition, the Board finds that a contemporaneous VA examination is warranted to determine the current severity of the Veteran's service-connected left wrist scar, residual of ganglion cyst excision.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).

With respect to the Veteran's claim for service connection for degenerative joint disease of the left wrist, the March 2012 VA examiner found that the Veteran had early degenerative arthritic changes to the left wrist, and were not related to a superficial ganglion cyst excision that was conducted during service.  The examiner opined that symptoms of pain in left wrist are "greater than 50% probability secondary to arthritic changes and not to a previous cyst excision."  The Board finds that the examiner's opinion is inadequate because the examiner did not provide a supporting rationale for her opinion.  As such, a new VA examination is required.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Also, the Veteran indicated in both his NOD in June 2012 and his VA Form 9 in February 2014 that he was told by Dr. P.K. that his current wrist condition was caused by having the ganglion cyst.  The Board notes that the record contains a private treatment record dated July 2009 from Dr. P.K., regarding the Veteran's wrist condition.  As there may be additional private treatment records from Dr. P.K.; on remand, the Veteran should be contacted and asked to complete the proper release forms, and then the complete and updated treatment records from Dr. P.K. should be obtained, along with any other private facilities where he has received treatment. 

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for the release of the complete treatment records from Dr. P.K., as well as any other private facilities where he has received treatment.  After obtaining the completed VA Form 21-4142, VA should attempt to obtain these records not already associated with the claims file.

2.  After the records are associated with the claims file, schedule the Veteran for an appropriate VA examination to determine the nature and current level of severity of his service-connected left wrist scar, residual of ganglion cyst excision.  Any testing deemed warranted should be accomplished.  All indicated tests and studies should be performed.  The entire claims folder must be made available to and reviewed by the examiner, and the examiner should and the examiner must clearly state that such was accomplished.  The examiner should fully set forth all current complaints, pertinent clinical findings, and diagnoses.  A complete medical history should be elicited.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of his degenerative joint disease of the left wrist.  The complete claims folder must be reviewed in conjunction with the examination, and the examiner must clearly state that such was accomplished.  Any testing deemed warranted should be accomplished.  All indicated tests and studies should be performed. 

The examiner is asked to provide an opinion as to whether it at least as likely as not (a 50 percent probability or greater) that any current degenerative joint disease of the left wrist is related to the Veteran's active duty service.  The examiner is requested to consider and discuss the Veteran's service treatment records, which note a June 1970 left wrist ganglion cyst.  

A full and complete rationale for any opinion expressed is required.  If the examiner is unable to provide such an opinion without resorting to speculation or for any other reason, an adequate explanation should be provided as to why such an opinion cannot be provided.

4.  After undertaking any other development deemed appropriate, the RO should readjudicate the issues on appeal.  If the benefits sought are not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




